*908Leave to appeal is considered and, it appearing to this Coürt that the cases of Deziel v Difco Laboratories, Inc (Docket No. 54825), Bahu v Chrysler Corporation (Docket No. 54879), and MacKenzie v General Motors Corporation (Docket No. 55072) are presently pending on appeal before this Court and that the decision in those cases may be decisive of the issue raised in the present application for leave to appeal, it is ordered that the present application be held in abeyance pending decision in Deziel v Difco Laboratories, Inc, Bahu v Chrysler Corporation, and MacKenzie v General Motors Corporation.
Franklin, Petrulis & Lichty, P. C, for defendants-appellees.
Reported below: 54 Mich App 429.